Title: From Thomas Jefferson to John Browne, 1 January 1781
From: Jefferson, Thomas
To: Browne, John



Sir
In Council January 1st 1781

The inclosed Letter will inform you what measures have been taken for procuring a proper Stock of Flower for the ensuing Year. It contains a List of the Counties on which we called for Flower and the Quantity from each County. You will be pleased to take measures for raising it [for] use to fifteen thousand Barrels by calling on the Commissioners of such other Counties as you think proper or any other more eligible Means. Mr. Benjamin Harrison lent some bread and Flower to the State. Be pleased to inform of the Quantity and repay it immediately. I am &c,

T.J.

